Title: From Louisa Catherine Johnson Adams to John Adams, 11 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 11 March 1819
				
				My Lecture was intended to warn you against imprudently expressing your feelings even in a good cause, and to guard you against misconstruction. I know your heart, and how utterly incapable you are of so selfish a feeling as that I mentioned in my last; but every body has not the same acquaintance with you, and are therefore liable to misjudge you—Your reason for making your visits less frequent to your Grandfather is excellent, and does you honour, and shows reflection and a proper interest in your Grandfather’s welfare and proves loudly, that far from having any motive but his interest, you are ready to sacrifice one of your dearest pleasures—You mention in your Letter having passed your examination, but you do not say with what success: of this I am anxious to hear and from yourself, as I am sure that I can fully trust your own account of the subject—and whether Mr. Gould thinks you can enter College next Commencement—I thank you much for the interest you express in my health of which I have said but little formerly, having nothing favourable to announce—It has been particularly bad this Winter, and the last week I have have been suffering from a sore throat and cold which is likely to terminate in a bad cough, which is generally a standing friend—Apropos as to Seals! what has become of mine? I have no doubt Mr Gould was diverted with your journals, and I expect to be amused by them when I come on, and to gain much information concerning both the occupation’s, and amusements of the last year—I have also read Birkbecks Letters and have seen Mr. E. Coles who you were acquainted with in England, who has lately come from Illinois and left Mr. Birkbeck in good health. I suspect he will marry the eldest daughter as he has now got a very good place in the Territory—Some of these days I expect you will be turning your attention to that part of the Country, which holds out fine prospects to a young man of talent and activity—A number of English farmers are ready to join Birkbeck this Spring, and the settlement will go on very fast—I shall probably visit you in warm weather—I had intended going on very early, but your father says he cannot spare me as there is still much to do—The President leaves town the 25th. and almost all the Foreign Ministers are going home, so that shall be as dull as possible—Mary is well and disires to be remembered—She has learnt to sing since you saw her and is grown much taller—Give my love to Harriet and tell her I got her little Letter and that I have likewise got Mr. Whitney’s Sermon as she expected—I sent to know how Mr Clark and Susan did yesterday and the answer was that he was very ill—I am much obliged to Mr Boilston for his kindness to you, and shall be happy to return my thanks to him personally when I go to the Northward; in the mean time you must be my Agent, and say every thing for your father & myself that can be acceptable—It is a great relief to my mind that Charles is so much better, but the Spring is yet before him, and will require all his prudence and care; and you must cautiously avoid exposing him to temptation, because his very life may depend on it—love to all from your most affectionate mother 
				
					L. C. A.
				
				
					G. Books have arrived safe at N. O.Will you permit me to say that I do not approve of smoking it is a pernicious and a disagreeable habit and alway’s particularly disgusting to our Sex—attend to this caution early my Son—I shall write you frequently perhaps on manners generally!
				
			